Citation Nr: 1539290	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a disorder of the lumbar spine.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to March 1978.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for a lower back disorder.  

In December 2014, the Board decided that new and material evidence had been received to reopen the previously denied claim.  The Board remanded the reopened claim with instructions to request additional records and to arrange for a new VA examination of the Veteran's lumbar spine.

The Veteran's claims folder has been converted entirely to Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to his post-service medical records, the Veteran has grade I spondylolisthesis at L5.  Since 1978, he has received service-connected compensation for a disability of his left knee.  In his statements to VA, the Veteran has claimed that his lumbar spine disorder is the secondary result of his service-connected left knee disorder.  Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Pursuant to the Board's December 2014 remand instructions, the AOJ arranged for an examination of the Veteran's spine by a VA physician in May 2015.  The examiner was asked to provide medical opinions on both direct and secondary theories of service connection.  After his examination of the Veteran and his review of the medical records, the examiner found that it was more likely than not that the Veteran's in-service back problems resolved before his discharge from the Air Force in 1978.  He also concluded that the Veteran's current back disability was unrelated to the service-connected knee disorder.  In support of his opinion on secondary service connection, the examiner gave the following explanation: "The spondylisthesis and spondylolysis were most likely congenital or developmental in origin.  During the time he was having significant knee problems there was no report of any back problems in the service.  There is no evidence of any significant gait disturbance that would be anticipated to cause or permanently aggravate a back problem."

A medical opinion may be inadequate if it rests on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The record includes at least three pieces of evidence indicating that the Veteran has a gait disturbance related to his left knee disability.  According to an April 2005 left knee examination report, "[t]he [V]eteran does walk with an antalgic gait."  Treatment records from Dr. Jeffrey Adams, dated March 2012, indicate that the Veteran has an "abnormal gait" and that "I am going to send him to therapy to try to improve his gait."  Hearing testimony from the Veteran's uncle indicates that the Veteran sometimes walked with a limp as early as March 1982.  However, medical records from August 1981 and August 1983 describe the Veteran's gait as normal.

A new medical opinion is needed to address the possibility that the gait disturbances described above might establish a link between the Veteran's current lower back disorder and his service-connected knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the May 2015 VA examination report.  The examiner should review the Veteran's claims file and all medical records related to the Veteran's lower back and left knee.  If the May 2015 examiner is not available for any reason, the AOJ should arrange to obtain a new opinion from an equally qualified person, who should provide the opinions requested below after reviewing the records and, if necessary, conducting a new examination.

The examiner should address the following:

(a) Is there any identifiable systemic disorder or 
relationship between the Veteran's lower back disorder and his service-connected left knee disorder? That is are they of common systemic origin?

(b) For each diagnosed disease or injury of the lower back, is it at least as likely as not (at least 50 percent likely) that such disability is aggravated by or made worse by the Veteran's service-connected left knee disability?

(c) Is there any information in the records reviewed that would alter the opinions/findings entered on the May 2015 examination?

The examiner should provide a rationale for the opinions rendered, which includes the Veteran's reports of his history, in-service injuries, and current symptoms.  In explaining the rationale for his or her opinion the examiner should consider the significance of the medical evidence of an abnormal gait in the records of Dr. Adams, dated March 2012, in the April 2005 VA knee examination report and in the March 1982 hearing testimony of the Veteran's uncle (which indicates that, at that time, the Veteran occasionally walked with a limp due to his service-connected knee disorder).

2. After completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






